

115 S2171 IS: CFPB Pay Fairness Act of 2017
U.S. Senate
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2171IN THE SENATE OF THE UNITED STATESNovember 29, 2017Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to set the rate of pay for employees of the
			 Bureau of Consumer Financial Protection in accordance with the General
			 Schedule.
	
 1.Short titleThis Act may be cited as the CFPB Pay Fairness Act of 2017. 2.Rate of pay for employees of the Bureau of Consumer Financial Protection (a)In generalSection 1013(a)(2) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(a)(2)) is amended to read as follows:
				
 (2)CompensationThe rates of basic pay for all employees of the Bureau shall be set and adjusted by the Director in accordance with the General Schedule set forth in section 5332 of title 5, United States Code..
 (b)Effective dateThe amendment made by subsection (a) shall apply to service by an employee of the Bureau of Consumer Financial Protection following the 90-day period beginning on the date of enactment of this Act.